Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer (US 6,120,028).
Concerning claims 1-3, the patent to Boyer (US 6,120,028) discloses a game for multiple players comprising a first deck containing a plurality of Home Cards 22a, wherein the Home Cards 22a have a face containing information, see Table 1, col. 4, lines 36-49, a second deck containing a plurality of Park Cards 24a, wherein the Park Cards 24a have a face containing information, see Table 1, col. 4, line 50 to col. 5, line 19, a third deck containing a plurality of Treasure Chest Cards 26a, wherein the Treasure Chest Cards 26c have a face containing information, see Table 1, col. 5, lines 20-36, a fourth deck containing a plurality of Community Cards 28a, wherein the Community Cards 28a have a face containing information representing an action, see Table 1, col. 5, line 37 to col. 6, line 14, and a fifth deck containing a plurality of Tree House Cards 30a, wherein the Tree House Cards have a face 
Regarding claim 5, Boyer’s game further comprises a playing surface 10 containing spaces 22, 24, 26, and 28 corresponding to the first deck 22a, the second deck 24a, the third deck 26a, and the fourth deck 28a, col. 2, lines 25-33.
In regard to claim 6, Boyer’s game further comprises a clock “timer 60”, see Fig, 6.
 	
                                                                              Printed Matter
In regard to claims 1-3, recitations “first deck containing a plurality of Good Habits cards, wherein the Good Habits cards have a face containing information representing a desirable action”, “a second deck containing a plurality of Bad Habit cards, wherein the Bad Habit cards have a face containing information representing an undesirable action”, “a third deck containing a plurality of Compliment cards, wherein the Compliment cards have a face containing information representing a predetermined Compliment point value”, “a fourth deck containing a plurality of Surprise cards, wherein the Surprise cards have a face containing information representing an action which the player must complete”, and “a fifth deck containing a plurality of Excuse cards, wherein the Excuse cards have a face containing information representing an excuse” are considered recitations of printed matter.  
According to MPEP 2111.05 “To be given patentable weight, the printed matter and associated product must be in a functional relationship.  A functional relationship can be found where the printed matter performs some function with the respect the product to which it is associated.  See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404).  In the case of Gulack, 217 USPQ 401, Gulack’s invention comprised a circular band (substrate) and a sequence of Gulack’s claims, comprised a circular band (substrate) and informational data such as addition, subtraction, historical dates, etc. (printed matter) printed on the band.  The “critical question” raised in Gulack was “whether there exists any new and unobvious functional relationship between the printed matter and the substrate”.  The Court determined that Wittcoff simply exploited the band as a means of supporting the displaying information data in an endless loop configuration, wherein the data was not arranged in any particular sequence.  On the other hand, the Court found Gulack’s particular sequence of digits, which has a “cyclic nature”, and the positioning of the sequence of digits on the band exploited the endless nature of the band.  This exploitation provided a new and unobvious functional relationship between the printed matter and substrate. 
By contrast, in the present case, there is no new and unobvious functional relationship between the claimed “first deck”, “second deck”, “third deck”, “fourth deck” and “fifth deck” and the claimed printed matter in question: “Good Habit cards have a face containing information representing a desirable action”, “Bad Habit cards have a face containing information representing an undesirable action”, “Compliment cards have a face containing information representing a predetermined Compliment point”, “Excuse cards having a face information representing an action which the player must complete”, and “information representing an excuse” printed on it.  The claimed plurality of cards in the “first deck”, “second deck”, “third deck”, “fourth deck” and “fifth deck” merely serve the same purpose as Boyer’s Home Cards 22a, Park Cards 24a, Treasure Chest Cards 26a, Community Cards 28a, and Tree House Cards 30a, namely it provides a substrate to support indicia such that the indicia can be displayed to users.  Therefore, the claimed “Good Habit cards have a face containing information representing a desirable action”, “Bad Habit cards have a face containing information representing an undesirable action”, “Compliment cards have a face containing information representing a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer (US 6,120,028) as applied to claim 1 above, and further in view of Kennedy (US 2002/0117801).
The patent to Kennedy (US 2002/0117801) discloses a game comprising dice 22, 24, 26, Fig. 4.  One of the dice 26 teaches that it is known to place an instruction “Lose-Turn” on one of its faces.  In view of such teaching, it would have been obvious to a person having ordinary skill in the art to modify Boyer’s die 40 by placing an instruction “Lose-Turn” on blank face 42f, see Boyer col. 7, line 17.  This modification would have made Boyer’s game more challenging and thus more exciting to play.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 2A, Prong One: Judicial Exception Recited?
Claims 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.    Claims 7-10 recite the step limitations “providing a plurality of cards……”, “dividing the cards into a plurality of decks…….”, “rolling a game cube…….”, “selecting a card from the deck…….”, “responding to the information contained on the face of the selected card…….”, “selecting a card from the Compliment deck……”, etc.  These steps are acts of human behavior that amount to following rules or instructions.  Rules for playing a game are drawn to patent-ineligible abstract idea.  In re Smith, 815 F.3d at 819 (Fed. Cir. 2016). 
Also in claims 7-10 other than reciting “a plurality of cards, including Good Habit cards, Bad Habit cards, and Compliment cards”, “dividing the cards into a plurality of decks, including a Good Habit deck, a Bad Habit deck, and a Compliment deck”, “rolling a game cube” nothing in the claims precludes all of the above recited step limitation from practically being performed in the human mind.  For example, the claims encompass a person mentally observing the rolling of the game cube, then mentally evaluating the result of the roll and selecting a card from the deck corresponding to the game cube roll, then mentally judging by responding to the information contained on the face of the selected card.  These step limitations are mental processes which are considered abstract and not patentable.  Halliburton v. Walker, 73 USPQ 75.

Step 2A Prong Two:  Integrated into a Practical Application?
This judicial exception is not integrated into a practical application because the claimed elements of: “first deck containing a plurality of Good Habits cards”, “a second deck containing a a high level of generality.  The step limitations of “rolling a game cube”, “selecting a card from the deck corresponding to the game cube roll”, “responding to the information contained on the face of the selected card, and selecting a card from the Compliment deck when the selected card is a Good Habit”, etc. are no more than mere instructions to apply the exception using the generic “first deck containing a plurality of Good Habits cards”, “a second deck containing a plurality of Bad Habit cards”, “a third deck containing a plurality of Compliment cards”, “a fourth deck containing a plurality of Surprise cards,”, “a fifth deck containing a plurality of Excuse cards, and “a game cube”.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(e).

Step 2B:  Is there something else in the claims that ensure that they are directed to “significantly more” than a patent-ineligible concept? 
Claims 7-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of “first deck containing a plurality of Good Habits cards”, “a second deck containing a plurality of Bad Habit cards”, “a third deck containing a plurality of Compliment cards”, “a fourth deck containing a plurality of Surprise cards,”, “a fifth deck containing a plurality of Excuse cards, and “a game cube” do not pass the machine-or-transformation test.
 
                                              Machine-or-Transformation Test
For a process (method) claim to be statutory subject matter, the process must:
 (1) be tied to another statutory class (such as a particular machine or apparatus), or 
transformation of the underlying subject matter (such as an article or materials) to a different state or thing.  
Process claims tied to a machine or apparatus must positively recite the other statutory class (the machine or apparatus) to which it is tied, for example by identifying the machine that accomplishes the method steps.  
Process claims providing transformation must positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state. 
 If the claimed method is determined to be a statutory subject matter eligible process, then it must be determined whether the claimed invention falls within a judicial exception (law of nature, natural phenomena or abstract idea).  If the claimed judicial exception is practically applied, then the claimed invention is statutory.  Practical application can be realized in one of two ways: 
(1)  Does the use of the particular machine or apparatus impose a meaningful limit on the claim’s scope? Does use of the machine or apparatus involve more than insignificant extra-solution activity?  
(2) Does the transformation impose a meaningful limit on the claim’s scope? Does the transformation involve more than insignificant extra-solution activity?   
See Bilski vs. Kappos , 130 S. Ct. 3218 (2010). 
The claimed invention does not recite a sufficient tie to a machine or apparatus.  The machine or apparatus should implement the process (method steps), and not merely be an object upon which the process operates.  The claims should be clear as to how the machine or apparatus implements the process, rather than simply stating “a machine implemented process”. The claimed apparatus of “first deck containing a plurality of Good Habits cards”, “a second deck containing a plurality of Bad Habit cards”, “a third deck containing a plurality of Compliment cards”, “a fourth deck containing a plurality of Surprise cards,”, “a fifth deck containing a plurality of Excuse cards, and “a game cube” are analogous to  in that they represent old and conventional elements that do not add significantly more to the claims.  See Alice Corp. v. CLS Bank International, 134 S. Ct. at 2358-59.  As evidence, see the previously cited patent to Boyer (US 6,120,028) above.  The patent to Leaf (US 3,722,885) discloses a game comprising five decks of cards, each deck having a different color, and a die 8 having a different color on each face corresponding to the different colors of each deck.  See Berkheiemer v. HP, Inc., 881 F.3d 1360 (Fed. Cir. 2018). Thus, the claimed additional elements of “first deck containing a plurality of Good Habits cards”, “a second deck containing a plurality of Bad Habit cards”, “a third deck containing a plurality of Compliment cards”, “a fourth deck containing a plurality of Surprise cards,”, “a fifth deck containing a plurality of Excuse cards, and “a game cube” amount to nothing significantly more than instructions to players to apply the abstract idea that may be performed in the human mind.   These elements are conventional and do not provide any improvement to the game.  The machine or apparatus limitations should make clear that the use of the machine or apparatus in the claimed process imposes a meaningful limit on the claim's scope, and does use a machine involving more than insignificant extra-solution activity, MPEP 2106(g).
Also, there is no transformation in these method claims. The above claimed steps do not transform the “first deck containing a plurality of Good Habits cards”, “a second deck containing a plurality of Bad Habit cards”, “a third deck containing a plurality of Compliment cards”, “a fourth deck containing a plurality of Surprise cards,”, “a fifth deck containing a plurality of Excuse cards, and “a game cube” into a different state or thing.  These additional elements remain the same and do not transform into a different state or thing.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Bad Habit cards”, “Surprise cards”, “game cube” No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BENJAMIN LAYNO/ Primary Examiner, Art Unit 3711

bhl